 
Exhibit 10.1
 
 
LAZARD LTD
30 Rockefeller Plaza
New York, New York 10020


March 16, 2010


Trustees of The Cranberry Dune 1998
Long-Term Trust
c/o W. Thomas Wingertzahn
1301 Avenue of the Americas
44th Floor
New York, NY 10019

 
Ladies and Gentlemen:
 
Reference is made to (a) the Amended and Restated Stockholders’ Agreement (as
amended from time to time, the “Stockholders’ Agreement”), dated as of November
6, 2006, by and among LAZ-MD Holdings LLC, a Delaware limited liability company,
Lazard Ltd, a company incorporated under the laws of Bermuda (“Lazard Ltd”), and
the persons listed on the signature pages thereto, and (b) the Letter Agreement
(the “Letter Agreement”), dated as of May 20, 2005, by and among the Trustees of
The Cranberry Dune 1998 Long-Term Trust (the “Trust”) and Lazard Group LLC
(“Lazard Group” and, together with Lazard Ltd, “Lazard”).  Each capitalized term
used and not defined herein shall have the meaning ascribed to such term in the
Stockholders’ Agreement or the Letter Agreement, as applicable.
 
The Trustees of the Trust hereby agree that immediately following the offering
of Lazard Ltd common stock (the “Offering”) pursuant to the terms and conditions
stated in the Underwriting Agreement, dated March 16, 2010, among Lazard Ltd,
the selling shareholders party thereto and the underwriters party thereto,
Lazard’s obligation to nominate one person designated by the Trust (or its
designee) to the Board of Directors of Lazard Ltd pursuant to the terms of the
Letter Agreement shall terminate.  The Trustees of the Trust further agree that
Ellis Jones will not stand for election at Lazard Ltd’s annual general meeting
of shareholders to be held on or about April 27, 2010.
 
Lazard hereby agrees that the Lock-Up Period set forth in Section 4.4 of the
Stockholders’ Agreement is deemed inapplicable to the Offering.  Lazard further
agrees that it will waive the Lock-Up Period set forth in Section 4.4 of the
Stockholders’ Agreement with respect to the Trust’s registration of any
Registrable Securities in connection with a Public Offering pursuant to the
Annual Registration in 2010.
 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to principles of conflict of laws
which could cause the application of the law of any jurisdiction other than the
State of New York.  This letter agreement may not be amended or modified, other
than by a written agreement executed by the parties hereto.  This letter
agreement shall be binding upon and inure to the benefit of Lazard and the Trust
and their respective successors and assigns.
 
 

--------------------------------------------------------------------------------



 
Each of Lazard and the Trustees of the Trust, intending to be legally bound, has
caused this letter agreement to be executed and delivered in its name and on its
behalf as of the date first above written.




LAZARD LTD,
 
By
  /s/ Scott D. Hoffman  
Name:    Scott D. Hoffman
Title:      Managing Director and General Counsel





LAZARD GROUP LLC,
 
By
  /s/ Scott D. Hoffman  
Name:    Scott D. Hoffman
Title:      Managing Director and General Counsel





PAMELA S. WASSERSTEIN,
AS TRUSTEE FOR THE
CRANBERRY DUNE 1998 LONG-TERM
TRUST,
 
By
  /s/ Pamela S. Wasserstein  
Name:    Pamela S. Wassertstein
Title:      Co-Trustee


 
2

--------------------------------------------------------------------------------

 